DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 6 and 14 – 15  are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Fairchild on September 6, 2022.
The application has been amended as follows:

AMENDMENTS TO CLAIMS
1.  (Currently Amended)  An apparatus for [method of ] for vacuuming fluids into a vacuum truck utilizing a primary attachment at the distal end of a vacuum truck hose, consisting of a. At least one handle that connects to at least one assembly bar and can be transposed along said assembly bar and reattached to said assembly bar; b. a shutter relief valve that connects to said assembly bar; c. a clamp that connects to said assembly bar and can be transposed along said assembly bar and reattached to said assembly bar; d. at least one assembly bar; and, e. a vacuum tip that connects to said assembly bar and utilizing using the Method of Claim 14.
Claims 7 – 13 – Cancelled
14.  (Newly Presented) A method of vacuuming fluids into a vacuum truck using the following steps: Articulating said vacuum tip to the distal end of a first segment of vacuum tube; 3Connecting said vacuum tip to said assembly bar; Articulating said clamp to the proximal end of said first segment of vacuum tube and to the distal end of second segment of vacuum tube; Connecting said clamp to said assembly bar; Articulating said shutter relief valve to the proximal end of said second segment of vacuum tube; Connecting said shutter relief value to said assembly bar; Connecting at least one handle to said assembly bar; Attaching an adaptor to the proximal end of said second segment of vacuum tube; and, Connecting said adaptor to the distal portion of a vacuum hose that is attached to a vacuum truck.
15. (Newly presented) An apparatus for vacuuming fluids into a vacuum truck comprising: At least one assembly bar; At least one section of vacuum tubing further comprising a distal end, a proximal end, and a central section; A dig tip which is slid around the distal end of said vacuum tubing and is connected to an assembly bar with at least one snap pin; A relief valve which is slid around the proximal end of said vacuum tubing and at attached to said assembly bar with at least one snap pin; At least one assembly clamp that surrounds the central section of said vacuum tubing and is attached to said assembly bar with at least one snap pin; 4At least one assembly adaptor that connects to said assembly bar with at least one snap pin; and An assembly adaptor that is slid around the proximal end of said vacuum tubing and is connected to an assembly bar with at least one snap pin, and utilizing using the Method of Claim 14.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner deemed the subject matter the Method of new claim 14  to be allowable in an interview on April 4, 2022. 
Although Sullivan generally teaches an apparatus for vacuuming fluids into a vacuum truck with the limitations of the claims, Sullivan fails to explicitly teach, suggest or make obvious the steps of the method as disclosed in independent claim 14.
Claims 1 – 6 and 15 are allowed as being dependents of allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723